DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 9 September 2022, with respect to the rejection of the claims under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ozaki.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (US 2016/0129432; hereinafter “Ozaki”).
In regard to claims 11 and 16-17, Ozaki discloses an air purification system comprising a filter assembly (filter element; see Figure 39 and [0189]) comprising: a substrate (gas permeable support 2) comprising a fibrous media (such as fabric, mesh or felt; see [0194]), and a photocatalytic material (photocatalyst layer 4) disposed on the substrate, wherein the photocatalytic material is comprised of a first quantity of crushed nanostructures (i.e. ball milling and high energy grinding; see [0067]), wherein the crushed nanostructures consist essentially of a metal oxide photocatalyst (see listed materials of at least [0067] and [0069]); and a photon source (“a source of electromagnetic radiation”; see [0175]) arranged to illuminate the photocatalytic material with optical radiation, wherein the optical radiation defines a wavelength range comprising a minimum wavelength greater than 280, 315 or 400 nanometers (Blue-LED having a wavelength of about 440 nm; see [0175]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Day et al. (US 2010/0260644; hereinafter “Day”).
Regarding claims 18-20, Ozaki discloses the arrangement of the photocatalyst depicted in Figure 3A but does not specifically disclose the recited housing structure.
Day teaches a tubular housing having a cylindrical cavity, an area for attaching a photocatalytic element 7 having a fibrous substrate, an inlet at the top, an outlet at the base, a flow control mechanisms (i.e. a fan) for moving air within the housing, a photocatalyst-activating light source 5 and a flow path between the inlet and outlet.  See Figure 1, paragraphs [0057], [0087], [0088], [0111] and [0119].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the photocatalyst of Ozaki for the photocatalyst on the substrate in the device of Day for the purpose of using a photocatalyst material in a form with high surface area for high photocatalytic activity without creating any new or unexpected results.
Allowable Subject Matter
Claims 12-15 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774